The plaintiff in error was convicted in the county court of Payne county on a charge of selling intoxicating liquor, and his punishment fixed at a fine of $100 and imprisonment in the county jail for a period of 30 days.
The appeal was lodged in this court June 9, 1927, and plaintiff in error was at large upon an appeal bond. The Attorney General has filed a motion in this court, supported by the affidavits of H.H. Isham, sheriff of Noble county, and of A.D. Williams, undersheriff of Payne county, and John B. Calderhead, former sheriff of Payne county, that the plaintiff in error is now a fugitive from justice and without the jurisdiction of this court.
It has been uniformly held by this court that, where a person is convicted of a crime, and has prosecuted an appeal to this court, and thereafter becomes a fugitive from justice, or is otherwise beyond the jurisdiction of this court, and cannot be made to respond to any judgment or order that might be made in this case, the appeal will be dismissed.
For the reasons assigned, the appeal is dismissed.
EDWARDS, P.J., and DAVENPORT, J., concur. *Page 78